Citation Nr: 1515993	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-28 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

4.  Entitlement to service connection for spasmodic torticollis.


REPRESENTATION

Veteran represented by:	Douglas I. Friedman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2014, the Veteran filed a claim seeking entitlement to service connection for a cervical spine disability, a left foot disability, a visual acuity defect and bilateral hearing loss.  The Veteran is also seeking to reopen the previously denied claim for service connection for an acquired psychiatric disorder resulting from military sexual trauma.  These issues have not yet been addressed by the agency of original jurisdiction (AOJ), and are referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).

The issues of entitlement to service connection for spasmodic torticollis and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The service-connected migraine headaches are shown to be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The service-connected major depressive disorder is shown to result in total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 50 percent rating for the service-connected post-concussive migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The schedular criteria for the assignment of a 100 percent rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the AOJ issued VCAA notice letters to the Veteran in January 2007 and November 2007, prior to the initial adjudication of her claims.  These letters informed the Veteran of what evidence was required to substantiate her claims and of her and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private medical records, records from the Social Security Administration and the August 2014 hearing transcript. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in January 2013 and February 2013.  The reports from these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and findings consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the August 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor her attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  
II. The Migraine Headaches Claim

	A. Law and Regulations
	
Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headaches are currently rated under Diagnostic Code 8100. This diagnostic code is deemed by the Board to be the most appropriate code because it pertains specifically to the diagnosed disability in the Veteran's case (migraines).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  

Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack).  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

	B. Analysis

A private treatment record from September 2006 notes that the Veteran is having "really bad" headaches 2 to 3 times per week.  A treatment record from the following month, October 2006, notes that she is experiencing "real bad headaches almost daily."

During a February 2008 VA examination, the Veteran reported that she recently experienced a severe migraine headache that lasted approximately four hours and resulted in severe pain and sensitivity to light and sound.  She described the pain as a 10/10.  The examiner noted that the Veteran experiences headaches three to four times per week and the intensity and duration of these headaches is variable.  Specifically, the headaches may last from one to two hours or all day long.  She reported that closing her eyes and resting in a dark room will help alleviate her symptoms. 

In her June 2008 Notice of Disagreement, the Veteran complained of "three completely prostrating attacks per week" and argued that even if she experienced one or two prostrating attacks per week, these would still qualify as "very frequent" attacks.  

A February 2013 VA examination revealed that the Veteran's headaches result in pulsing or throbbing head pain, sensitivity to light, sensitivity to sound, nausea, and changes in her vision.  The examiner indicated that the Veteran's head pain will last for 1-2 days and result in prostrating attacks more than once per month.  It was specifically noted that the Veteran experiences very frequent prostrating and prolonged attacks of migraine headache pain. 

During the August 2014 hearing, the Veteran testified that she has migraine headaches as often as five times per week.  See Hearing Tr. at 22. 

As described above, the record indicates that the Veteran's migraine headaches can last all day and occur as often as five times per week.  The record also indicates that these headaches result in photophobia, phonophobia, nausea, vomiting, and changes in vision.  The Veteran has reported that her headaches are relieved by closing her eyes and lying in a dark room.

Based on the above, the Board finds that the Veteran's migraine headache disability results in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the criteria for a 50 percent disability rating have been met.

	C. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected headaches.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail above, the symptomatology of the Veteran's disability, such as frequent prostrating migraine headache attacks, is specifically contemplated under the appropriate ratings criteria.  Further, the effect of the Veteran's headaches on her economic capacity has been considered by her current 50% schedular rating.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. The Major Depressive Disorder Claim

      A. Law and Regulations

The Veteran's service-connected major depressive disorder is currently rated under 38 C.F.R. § 4.130 Diagnostic Code 9434 (major depressive disorder).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Upon review, Diagnostic Code 9434 is deemed by the Board to be appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (major depressive disorder).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

Major depressive disorder is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  

Since the Veteran's claim was certified to the Board prior to August 4, 2014, the Board will continue to use the former DSM-IV.  See 79 Fed. Reg. 45,093-02 (August 4, 2014). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

	B. Analysis

In addition to her major depressive disorder, the Board notes that the Veteran has also been diagnosed with a personality disorder and posttraumatic stress disorder (PTSD).  See the January 2013 and August 2014 VA examination reports.

It is well established that the Board is precluded from differentiating between symptomatology attributed to nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

Here, the January 2013 VA examiner noted that there is significant overlap in the symptomatology of personality disorders and depression and these two conditions often co-occur and share symptoms.  As a result, the Veteran's major depressive disorder symptoms "cannot be differentiated [from other psychiatric symptomatology] without resorting to mere speculation."  There is also no evidence of record distinguishing between her PTSD symptoms and her major depressive disorder symptoms.

Accordingly, the Board will attribute all of the Veteran's psychiatric symptomatology to her service-connected major depressive disorder.

As noted, the service-connected major depressive disorder is currently rated as 50 percent disabling.  For the following reasons, the Board finds that a 100 percent rating is warranted during the appeal period.  

Here, the record indicates that the Veteran experiences persistent delusions or hallucinations.  Specifically, the Veteran reported during a December 2007 VA examination that she "sees things deeper than other individuals" and will hear her mother's voice at times.  While a July 2009 VA examiner reported that the Veteran does not experience any delusions, it was noted that she believes that "someone is trying to harm her," she hears the voices of her deceased mother and father, and she sees shadows.  

The record also indicates that the Veteran has engaged in grossly inappropriate behavior.  During a December 2007 VA examination, the Veteran indicated that she spends the equivalent of a "car payment" feeding stray cats and raccoons in her backyard.  The examiner specifically noted that the Veteran displays inappropriate behavior such as engaging in verbal altercations with family members and throwing inanimate objects.  During a subsequent July 2009 VA examination, the Veteran reported feeding wild raccoons and squirrels with table scraps because she no longer has money to buy food for them.  She referred to these animals as her "children."  A January 2013 VA examiner noted that the Veteran has "continued problems with anger issues and endorsed physical aggression/acting out" to include throwing things, punching walls, and crying uncontrollably.  

Evidence associated with the claims file indicates that there is a persistent danger of the Veteran hurting herself or others.  During a December 2007 VA examination the Veteran reported having passive suicidal ideations.  During a July 2009 VA examination the Veteran reported that she began cutting herself following the death of her father and had suicidal and homicidal ideations.  She reported having homicidal thoughts pertaining to several family members during the January 2013 VA examination.  While receiving private treatment in January 2014, the Veteran reported that she was afraid she would hurt someone.  Moreover, the Veteran's private psychologist completed a Mental Disorders Disability Benefits Questionnaire in August 2014 and specifically stated that there is a persistent danger of the Veteran hurting herself or others. 

The record also indicates that the Veteran "barely manages to get out to buy food for herself" and "cries a lot."  See an August 2006 VA treatment record.  During the August 2014 hearing, the Veteran testified that she no longer has any friends because she does not feel comfortable around other people.  See Hearing Tr. at 13. 

As described above, the record reflects that the Veteran experiences persistent delusions or hallucinations in the form of hearing the voices of her deceased parents, seeing shadows, and believing that people are out to harm her.  The Veteran has also expressed suicidal and homicidal ideations and her private psychologist has indicated that there is a persistent danger of the Veteran hurting herself or others.  Finally, the Veteran has demonstrated grossly inappropriate behavior in in the form of cutting herself.  Based on these factors, the Board finds that the Veteran's major depressive disorder results in total occupational and social impairment; a 100 percent rating is warranted. 

The Board also notes that the Veteran's private psychologist assigned a GAF score range of 45-50 in August 2014.  This score is indicative of "serious symptoms" or a serious impairment in social, occupational or school functioning.  This GAF score is consistent with the 100 percent disability rating the Board is assigning. 

Finally, as the assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule, an extraschedular rating under  38 C.F.R. § 3.321(b) cannot result in a greater benefit.  See 38 U.S.C.A. § 1155.  Referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.




ORDER

An increased rating of 50 percent, but no higher, for migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An increased rating of 100 percent for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran contends that she developed spasmodic torticollis as a result of an in-service motor vehicle accident and that she has experienced her current symptoms for some time.  See a September 2006 statement.  She indicated that she experienced these symptoms until they were diagnosed as spasmodic torticollis.

Upon review, the Veteran's service treatment records document that she was involved in a motor vehicle accident in July 1987 and subsequently complained of upper back pain.  Her service treatment records also document that she complained of neck pain in October 1993.  She has been diagnosed with spasmodic torticollis during the appeal period. 

Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of her claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Finally, insofar as the Veteran's pending claims for service connection may affect the outcome of her claim for TDIU entitlement, a final decision on this issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have her identify the names and addresses of all health care providers who have treated her for the issue on appeal.  The Veteran should also be notified that she may submit evidence or treatment records to support her claim.  The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).  The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of her spasmodic torticollis.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the diagnosed spasmodic torticollis had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


